People v Griffin (2019 NY Slip Op 00814)





People v Griffin


2019 NY Slip Op 00814


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019

PRESENT: SMITH, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ. (Filed Feb. 1, 2019.) 


MOTION NO. (711/17) KA 17-00100.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vDEVIN GRIFFIN, ALSO KNOWN AS DEVIN D. GRIFFIN, SR., DEFENDANT-APPELLANT. (APPEAL NO. 1.)

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.